Response. by Chief Justice Burnam overruling petition of Commonweálth for rehearing:
*287(January 20, 1903.)
On the first day of the present January term of this court, The Commonwealth of Kentucky tendered and asked permission to file a petition for rehearing in the case of the Commonwealth of Kentucky against Caleb Powers, charged with murder, which was tried and decided at the last September term of this court. The defendant, by counsel, objects to the filing of this petition, on the ground that there is no authority for such proceeding.
Appeals to this court in felony cases are regulated by section 336 of the Criminal Code, which provides as follows :
“Section 336. An appeal may be taken by the defendant in the following manner only: (1) The appeal must be prayed during the term at which the judgment is rendered, and the prayer noted on the record in the circuit court. The appeal shall be granted as a matter of right. (2)' When an appeal is prayed, the court shall, if the defendant desire it, make an order that the execution of the judgment be suspended until the expiration of the period within which the defendant is required to lodge a transcript of the record in the clerk’s office of the court of appeals. After the expiration of such period the judgment shall be executed unless the defendant shall have filed in the clerk’s office of the court rendering the judgment, the certificate, as provided in sub-section three of this section, that the appeal has been taken, or a copy of the order of the court of appeals granting further time to lodge the transcript. (3) The appeal is taken by lodging in the clerk’s office of the court of appeals within sixty days after the judgment, a certified transcript of the record. The clerk of the *288court of appeals shall thereupon issue a certificate that an appeal has been taken, which shall suspend the execution of the judgment until the decision upon the appeal.”
“Section 857. Appeals in criminal cases shall take precedence over all other business of the court and be placed first upon the docket for trial.
“Section 358. They shall stand for trial at the first term ■succeeding the lodging of the transcript in the clerk’s office of the court of appeals, provided, it be so lodged ten days before the commencement of the term.
“Section 359. When an appeal by the defendant in a case of felony is lodged within ten days before the commencement of the term, or during the term, it shall stand for trial on the tenth day after it is so lodged.
“Section 360. The appeal shall be decided at the same term at which- it is tried.”
It will be observed that all these provisions of the Criminal Code look to a speedy trial and decision of felony cases by this court. No provision is made for a rehearing by the defendant, and, except in cases expressly provided for by statute, a rehearing is not a matter of right. But we are of the opinion that this court has, by virtue of its appellate jurisdiction in such cases, power to suspend the issual of the mandate and rehear the case during the term at which it is tried. But, if the power is not exercised during the term, the decision in the case becomes final, and the court has no jurisdiction at a subsequent term to retry the appeal. In Nelson v. Com., 94 Ky., 594, 15 R., 265, 23 S. W., 348, it was decided that section 760 of the Civil Code applied to civil cases only, and, as there was no provision in the Criminal Code for time in which to file a petition for rehearing, that in case of an affirmance of the judgment of conviction *289tbe mandate might issue immediately. The question in that case partly involved the decision of the one before us, and we are of the opinion that this court has no jurisdiction to grant a rehearing in this case at this term of the court.
Motion overruled.